Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Status of Claims
Claims 1 – 8 have been cancelled.
Claims 9 – 16 are new.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) as follows:
The Examiner asserts that provisional application 62/811397 does not provide support for:
Claim 9:
parsing the each of the first raw event data and second raw event data at a field name sink to reconcile the each of the first field name and second field name, the first identity and second identity, and the first event and the second event 
creating at the field name sink in real time, a dimensionality for the first identity and second identity 
filtering for the each of the first event and second event, based at least in part on a desired outcome of the each of a supplier and a buyer
creating, in real time, a plurality of core objects based at least in part on the each of the first event, second event, and reconciled first identity and second identity
updating the each of the plurality of core objects based at least in part on the filtered first event and second event; 
displaying, via a plurality of visual compilations, an outcome event based on the each of the plurality of core objects.
Claim 12:
immutable log
Accordingly, applicant’s earliest priority date for the instant application is February 27, 2020.
Claim Objections
Claim 9 is objected to because of the following informalities:  “CRM” should be written out as “Customer Relationship Management” and then equated to CRM.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  “form” should read as “from” in the second line.  Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 – 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The Examiner asserts that the following is considered to be new matter:
parsing the each of the first raw event data and second raw event data at a field name sink to reconcile the each of the first field name and second field name, the first identity and second identity, and the first event and the second event 
creating at the field name sink in real time, a dimensionality for the first identity and second identity 
creating, in real time, a plurality of core objects based at least in part on the each of the first event, second event, and reconciled first identity and second identity
displaying, via a plurality of visual compilations, an outcome event based on the each of the plurality of core objects.
(emphasis added)
The Examiner asserts that the sole support for “real time” is found at paragraph 63, which recites, “It will be appreciated that normalizing identities at the time of raw data ingestion (i.e. in real time) allows the shar[e]d CRM 250 to dimension the event data, and associate multiple different source systems, as further disclosed herein.”
Additionally, there is no support for “parsing,” unless the applicant is attempting to equate “normalizing” to “parsing,” however, no such support is found.
Lastly, there is not support for “displaying, via a plurality of visual compilations, an outcome event based on the each of the plurality of core objects.”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9 – 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite
ingesting a first raw event data in real-time from a first CRM, the first raw event data comprising a first field name, a first identity, and a first event; 
ingesting a second raw event data in real-time from a second CRM, the second raw event data comprising a second field name, a second identity, and a second event; 
parsing the each of the first raw event data and second raw event data at a field name sink to reconcile the each of the first field name and second field name, the first identity and second identity, and the first event and the second event; 
creating at the field name sink in real time, a dimensionality for the first identity and second identity; 
filtering for the each of the first event and second event, based at least in part on a desired outcome of the each of a supplier and a buyer;
creating, in real time, a plurality of core objects based at least in part on the each of the first event, second event, and reconciled first identity and second identity;
updating the each of the plurality of core objects based at least in part on the filtered first event and second event; and
displaying, via a plurality of visual compilations, an outcome event based on the each of the plurality of core objects.
The invention is directed towards the abstract idea of information management and organization for the purpose of customer relations, which corresponds to both “Mental Processes” and “Certain Methods of Organizing Human Activities” as it is directed towards steps that can be performed in the human mind with the aid of pen and paper, e.g., having a user collect information about other users, writing down according to information type, i.e. writing a user’s name in the designated location where the user’s name should go in a form, and referring to the collected information in order to compare information in order to filter or selectively review certain information from the collection of information and a corresponding timeline in order to assess and determine the state of a desired outcome.
The limitations of 
ingesting a first raw event data in real-time from a first CRM, the first raw event data comprising a first field name, a first identity, and a first event; 
ingesting a second raw event data in real-time from a second CRM, the second raw event data comprising a second field name, a second identity, and a second event; 
parsing the each of the first raw event data and second raw event data at a field name sink to reconcile the each of the first field name and second field name, the first identity and second identity, and the first event and the second event; 
creating at the field name sink in real time, a dimensionality for the first identity and second identity; 
filtering for the each of the first event and second event, based at least in part on a desired outcome of the each of a supplier and a buyer;
creating, in real time, a plurality of core objects based at least in part on the each of the first event, second event, and reconciled first identity and second identity;
updating the each of the plurality of core objects based at least in part on the filtered first event and second event; and
displaying, via a plurality of visual compilations, an outcome event based on the each of the plurality of core objects, 
are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  The Examiner asserts that there is no explicit recitation of any technology that is required for perform the claimed invention and, therefore, nothing in the claim element precludes the step from practically being performed in the mind.  For example, in the context of this claim encompasses a user can simply collect, record, and manage information for the use of managing customer relations and determining the state of a desired outcome based on information collected over time.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic processor executing computer code stored on a computer medium, then it falls within the “Mental Processes” and “Certain Methods of Organizing Human Activities” groupings of abstract ideas.  Accordingly, the claims recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim do not explicitly recite the utilization of any technology.  Although the terms “data,” “objects,” “immutable log,” and “metadata” are used and the specification does associate these concepts to be used with generic computing technology, the Examiner asserts that the claims do not recite any steps of the method requiring the use of a computer and, as a result, in the broadest reasonable interpretation, these terms are analogous to generic information, such as, written information.  Accordingly, these additional element do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Additionally:
Claims 10 and 11 are directed towards describing what the core object includes, i.e. descriptive language.
Claim 12 is directed towards storing/recording information in a generic manner that describes that it is not changed.  Although “immutable log” alludes to blockchain technology, the Examiner asserts that the claimed invention has simply recited generic technology and “applying it” to the abstract idea.
Claim 13 is directed towards the collection of information according to a rule, e.g., capturing due to being associated with an event.
Claim 14 is directed towards comparing information.
Claims 15 and 16 are directed towards the generic recitation of creating a “dimensionality” (the Examiner asserts that this is nothing more than reciting that specific information, i.e. descriptive language, is being created) that can be performed by a human and collecting the information according to a rule, e.g., baesd on event information.
In summary, the dependent claims are simply directed towards providing additional descriptive factors that are considered for managing and organizing of information for use in customer relations.  Accordingly, the claims are not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9 – 11, 15, and 16 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kallan (US PGPub 2015/0227518 A1).
In regards to claim 9, Kallan discloses the method for customer relationship management, the method comprising the steps: 
In regards to:
ingesting a first raw event data in real-time from a first CRM, the first raw event data comprising a first field name, a first identity, and a first event; 
ingesting a second raw event data in real-time from a second CRM, the second raw event data comprising a second field name, a second identity, and a second event 
(¶ 23, 27, 28, 57, 90 wherein a plurality of objects representative of a supplier and buyer identifier are configured, e.g., profile information, association information, partner information, other information contained in the record and account for an entity; ¶ 21, 22, 23, 24, 32, 35, 87, 88, 89, 90 wherein the event data is received from, at least, the CRM system at an event queue.  In other words, the system ingests raw data corresponding to respective plurality, i.e. more than one, of field names, identities, and events); 
In regards to:
parsing the each of the first raw event data and second raw event data at a field name sink to reconcile the each of the first field name and second field name, the first identity and second identity, and the first event and the second event 
creating at the field name sink in real time, a dimensionality for the first identity and second identity 
(¶ 27, 28, 57, 93, 95, 96, 97, 98 wherein the CRM system receives a plurality of user identities and events and inputs them into the appropriate field type.  As best understood, in light of the rejection under 35 USC 112, since the system is receiving the raw data of each data type and determining which data type corresponds to which field type the system is parsing the received information so as to correctly associate and input each respective information type into the corresponding field type.  Consequently, the system is creating field name sinks and dimensionality by associating, linking, and the like each respective field type with the value that corresponds to and is inputted into its respective field type, e.g., the actual name of an entity is associated with and inputted into the name field and event name, type, information, or the like is associated with and inputted into the event field.  This results in efficient handling and management of information that allows a user to search, filter, store, and retrieve information efficiently and quickly.); 
filtering for the each of the first event and second event, based at least in part on a desired outcome of the each of a supplier and a buyer (¶ 23, 24, 28, 54, 89, 91, 99, 102, 103, 107, 115, 120, 123, 139 wherein events are filtered based on a desired outcome of a supplier and buyer); 
creating, in real time, a plurality of core objects based at least in part on the each of the first event, second event, and reconciled first identity and second identity (¶ 23, 26, 27, 28, 57, 90, 102, 106 wherein core objects are configured for a supplier and buyer in a CRM system, e.g., user account and record for an entity, i.e. client, vendor, distributor, customer, and etc., as the information is being received, inputted, and correlated/associated/linked in the system); 
updating the each of the plurality of core objects based at least in part on the filtered first event and second event (¶ 89, 91, 92, 96, 113, 116 wherein the core object is updated based on the filtered events); and 
displaying, via a plurality of visual compilations, an outcome event based on the each of the plurality of core objects (¶ 54, 87, 89, 96, 113, 115, 123, 135, 139 wherein the desired outcome is assessed for each supplier and buyer based on a business goal of the supplier and buyer and wherein a state is determined for the desired outcome.  This information is then saved, processed, and outputted to a user to better understand the needs, timeline, desires, tracking, and etc. for a user and an associated event.).  
In regards to claim 10, Kallan discloses the method of claim 9, wherein configuring at least one core object for a first identity and a second identity comprises a definition of a metric (¶ 24, 116 wherein configuring the core object comprises a definition of a metric).  
In regards to claim 11, Kallan discloses the method of claim 9, wherein configuring a plurality of objects is selected form a group consisting of a customer, a vendor, a person, a contract, and a desired outcome (¶ 24, 28, 90, 115 wherein the plurality of objects can be a client, vendor, person, contract, or desired outcome).  
In regards to claim 15, Kallan discloses the method of claim 9, further comprising the step of creating in real time, a dimensionality for the first event and second event (¶ 27, 28, 57, 93, 95, 96, 97, 98 wherein the CRM system receives a plurality of user identities and events and inputs them into the appropriate field type.  As best understood, in light of the rejection under 35 USC 112, since the system is receiving the raw data of each data type and determining which data type corresponds to which field type the system is parsing the received information so as to correctly associate and input each respective information type into the corresponding field type.  Consequently, the system is creating field name sinks and dimensionality by associating, linking, and the like each respective field type with the value that corresponds to and is inputted into its respective field type, e.g., the actual name of an entity is associated with and inputted into the name field and event name, type, information, or the like is associated with and inputted into the event field.  This results in efficient handling and management of information that allows a user to search, filter, store, and retrieve information efficiently and quickly).    
In regards to claim 16, Kallan discloses the method of claim 15, wherein the dimensionality for the first identity and second identity are reconciled with the dimensionality for the first event and second event (¶ 27, 28, 57, 93, 95, 96, 97, 98 wherein the CRM system receives a plurality of user identities and events and inputs them into the appropriate field type.  As best understood, in light of the rejection under 35 USC 112, since the system is receiving the raw data of each data type and determining which data type corresponds to which field type the system is parsing the received information so as to correctly associate and input each respective information type into the corresponding field type.  Consequently, the system is creating field name sinks and dimensionality by associating, linking, and the like each respective field type with the value that corresponds to and is inputted into its respective field type, e.g., the actual name of an entity is associated with and inputted into the name field and event name, type, information, or the like is associated with and inputted into the event field.  This results in efficient handling and management of information that allows a user to search, filter, store, and retrieve information efficiently and quickly).  

_____________________________________________________________________

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kallan (US PGPub 2015/0227518 A1) in view of Myles (US PGPub 2019/0318367 A1).
In regards to claim 12, Kallan discloses a CRM system for managing and storing information for use in customer relations and further teaches that the information is securely managed by using access management techniques (¶ 41).  Despite this, Kallan fails to teach whether it is well-known to store information in an immutable log.
To be more specific, Kallan fails to explicitly teach:
the method of claim 9, wherein the first event and second event are received at an event queue and ingested into an immutable log in real time.  
However, Myles, which is directed towards managing and analyzing information for facilitating customer relations, further teaches that it is old and well-known in the art of CRM systems to integrate blockchain technology.  Myles teaches that blockchain enables information to be securely and incorruptibly tracked, recorded, and managed.  One of ordinary skill in the art would have found it obvious that by incorporating the use of an immutable log in a system and method where information must be carefully managed and tracked would result in a more secure management of information, as well as adding an extra layer of security to what is relied upon by Kallan.
(For support see: Abstract; ¶ 75, 84).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into the CRM system and method of Kallan with the ability to store information in an immutable log, as taught by Myles, as this would result in sensitive information to be more securely and incorruptibly tracked, recorded, and managed.
In regards to claim 13, the combination of Kallan and Myles discloses the method of claim 12, wherein the first event and second event are reconciled to capture metadata associated with an event attribute for the each of the first event and second event (Kallan – ¶ 27, 28, 57, 93, 95, 96, 97, 98 wherein the CRM system receives a plurality of user identities and events and inputs them into the appropriate field type.  As best understood, in light of the rejection under 35 USC 112, since the system is receiving the raw data of each data type and determining which data type corresponds to which field type the system is parsing the received information so as to correctly associate and input each respective information type into the corresponding field type.  Consequently, the system is creating field name sinks and dimensionality by associating, linking, and the like each respective field type with the value that corresponds to and is inputted into its respective field type, e.g., the actual name of an entity is associated with and inputted into the name field and event name, type, information, or the like is associated with and inputted into the event field, i.e. metadata is captured and associated with each respective attribute, event and name type, and field type.  This results in efficient handling and management of information that allows a user to search, filter, store, and retrieve information efficiently and quickly.).  
In regards to claim 14, the combination of Kallan and Myles discloses the method of claim 13, wherein the first event and second event are compared at least in part on the each of the metadata associated with an event attribute for the each of the first event and second event (Kallan – ¶ 27, 28, 57, 93, 95, 96, 97, 98 wherein the CRM system receives a plurality of user identities and events and inputs them into the appropriate field type.  As best understood, in light of the rejection under 35 USC 112, since the system is receiving the raw data of each data type and determining which data type corresponds to which field type the system is parsing the received information so as to correctly associate and input each respective information type into the corresponding field type.  Consequently, the system is creating field name sinks and dimensionality by associating, linking, and the like each respective field type with the value that corresponds to and is inputted into its respective field type, e.g., the actual name of an entity is associated with and inputted into the name field and event name, type, information, or the like is associated with and inputted into the event field, i.e. metadata is captured and associated with each respective attribute, event and name type, and field type.  This results in efficient handling and management of information that allows a user to search, filter, store, and retrieve information efficiently and quickly.).  
Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive.
Double Patenting
The double patenting rejection has been withdrawn due to amendments.
Claim Objections, Rejection under 35 USC 101, 102, and 103
The Examiner asserts that the applicant’s arguments are directed towards newly amended limitations and are, therefore, considered moot.  However, the Examiner has responded to the newly submitted amendments, which the arguments are directed to, in the rejection above, thereby addressing the applicant’s arguments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
Nachnani (US PGPub 2012/0023107 A1); Peterson (CA 2998634 A1); Atkins (Data on the Move—In Pursuit of a Competitive Advantage) – which are directed towards data collection and organization in a database for customer relations
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747. The examiner can normally be reached Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        12/6/2021